Citation Nr: 0627262	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-44 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) greater than 30 percent 
disabling from September 25, 2003, and to an evaluation 
greater than 50 percent disabling since March 7, 2005.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent, 
effective September 25, 2003 (date of receipt of the claim 
for service connection for PTSD.  Subsequently, an April 2005 
rating decision granted an increased rating for PTSD to 50 
percent, effective March 7, 2005 (date of VA psychiatric 
examination).  The grant of a higher rating during this 
appeal does not represent a total grant of the benefit 
sought, i. e., a maximum schedular rating.  So the issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).   

A hearing was held at the RO in Portland, Oregon, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a Travel Board hearing.  A 
transcript of that proceeding is of record.  


FINDING OF FACT

The veteran has had suicidal ideation, complains of memory 
impairment, and has difficulty maintaining effective work and 
social relationships but does not received psychiatric 
treatment or medication and does not have obsessional 
rituals, illogical or other impairment of speech, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance or hygiene.  





CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, since 
September 25, 2003, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, 4.126(a), Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

PreAdjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in December 
2003, to the extent that the veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

Moreover, the veteran has had a meaningful opportunity to 
participate in the adjudication process, as shown by the 
testimony of him and his wife at the February 2006 Travel 
Board hearing.  

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 31.59 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The February 2004 rating decision which is appealed granted 
service connection for PTSD.  The VCAA notice requirements 
apply to all five elements of a service connection claim.  
The five elements are: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

However, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [38 U.S.C.A.] section 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  So, once 
service connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  38 C.F.R. § 4.2 requires that reports of 
examination must be interpreted in light of the whole 
recorded history for the purpose of reconciliation of the 
evidence into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The psychiatric rating criteria call for evaluations to be 
made upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  VAOGCPREC 11-97 dated March 25, 1997.  
Evaluation of psychiatric disability requires consideration 
of the frequency and duration of psychiatric symptoms, and 
the length as well as capacity for adjustment during 
remissions.  38 C.F.R. § 4.126(a).  Consideration is given to 
the extent of social impairment but a rating shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.   

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Background

On VA psychiatric evaluation in December 2003 it was reported 
that the veteran lived with his wife of 29 years and had 
worked part-time in a bakery for 8 1/2 years, after having 
worked full-time for the same company for 25 years.  He 
reported that he thought about Vietnam daily but not all the 
thoughts were bad ones.  He had nightmares averaging about 
one every two months.  He felt anxious and sad when reminded 
of his war experiences.  He avoided talking about Vietnam 
experiences.  He avoided public demonstrations and crowds.  
He had a difficult time socializing with people and felt 
disengaged from others but reported no emotional numbing.  He 
had difficulty staying asleep and would wake up 3 or 4 times 
nightly.  He often felt irritable but this had improved from 
his past state.  He tried to keep his temper under control 
and reported difficulty with concentration.  He reported 
being hypervigilant and, at times, was easily startled.  He 
had abused alcohol for 10 years after his Vietnam service.  
He had not received outpatient mental health counseling and 
had not been hospitalized for psychiatric treatment.  He 
became emotional when E-mailing other veterans.  

The veteran reported that after service he had quit junior 
college because of difficulty focusing on his coursework.  He 
had worked as a baker for the last 25 years but on a part-
time basis for the last 8 1/2 years.  He had a satisfactory 
marital relationship but his relationship with his step-son 
was rough.  He enjoyed fishing and coin collecting.  

On mental status examination the veteran was casually dressed 
and neatly groomed.  He was cooperative and pleasant.  He was 
alert and oriented as to time, place, and person.  His speech 
was clear, fluent, and normal in rate.  His mood seemed 
euthymic and his affect was stable and appropriate.  His 
thought process was coherent and goal-directed.  His eye 
contact was good.  There was no evidence of abnormal 
perceptions or psychotic thought process.  Social judgment 
and capacity for insight appeared intact.  His memory and 
cognition were normal.  He had no suicidal ideation.  

It was reported that the veteran suffered from social 
impairment due to PTSD but he reported no difficulty in 
occupational functioning.  He was competent to manage his 
benefits and showed no apparent cognitive impairment or 
conduct problems that could render him incapable of managing 
is finances.  The diagnosis was mild PTSD.  His Global 
Assessment of Functioning (GAF) score was 70, with mild 
symptoms and some difficulty in social functioning.  

In March 2004 the veteran stated that while he had been able 
to maintain employment for the last 25 years, he had had to 
move from one company store to another, often shifting jobs 
and only working part-time.  

On VA psychiatric examination on March 7, 2005, the veteran's 
claim file was reviewed prior to the examination and he was 
interviewed for 50 minutes.  Also, his spouse was 
interviewed.  He reported having a distant relationship with 
his step-son but was in contact with his step-daughter.  
Previously, he had enjoyed hunting and fishing, and had been 
a coin collector but he was not able to indulge himself in 
these interests because of financial problems.  He did a fair 
amount of reading.  He had worked for the same company for 26 
years and currently worked in a wholesale bakery.  He had no 
history of driving under the influence of alcohol, although 
he did drink several beers in the evening to relax, only 
sometimes drinking too much.  He had no history of mental 
health treatment or inpatient hospitalization but he 
described ongoing marital conflict.  

On mental status evaluation the veteran was reasonably well 
groomed and casually dressed.  He made very poor eye contact, 
although he was quite cooperative.  His rate of speech was 
somewhat slow at times but was of a normal rhythm and volume.  
His thought processes were linear.  No psychotic features 
were present.  He endorsed recurring suicidal ideation, which 
he stated was aggravated because of stress at work and in his 
marriage.  At times he might think of suicide four to five 
times daily.  He reported having put a gun to his head a 
could of years ago and now kept his guns locked away.  He 
reported marked sleeping difficulty which he related in part 
to having to change shifts in his job.  His weight fluctuated 
depending on his level of stress but he had not had any 
significant weight loss recently.  He had only a minimal sex 
life due to ongoing marital conflict.  He endorsed all the 
symptoms of PTSD except that he did not feel that his life 
would be shortened because of his combat stress.  
Specifically, he noted fear when thinking about combat 
experiences, distressful re-experiencing of past combat, and 
having to avoid thinking about combat events.  He had become 
socially isolated and also felt emotional numbing and 
detachment from others.  He had difficulty sleeping as well 
as intermittent irritability and outbursts of anger.  At 
times he had punched holes in doors and cabinets.  He had 
difficulty concentrating while reading books.  He felt 
constantly on guard and was easily startled by loud noises.  
He felt that he was moderately impaired regarding social 
activities and it was obvious to the examiner that the 
veteran had significant distress related to his combat 
experiences.  Recently, he had begun to make E-mail contact 
with other veterans which caused him to feel extremely 
distraught and tearful.  His judgment was intact and had some 
intellectual insight into his symptomatology.  He had even 
been advised by a Vet Center Counselor to joint a veteran 
support group and to seek marital counseling, or both.  

The diagnosis was chronic moderately-severe PTSD and partner 
relational problems.  His GAF score was 55.  It was indicated 
that his symptoms appeared to have increased from those noted 
previously.  In particular, his subjective distress was quite 
notable but at the same time he appeared to function 
adequately at work and had maintained continuous employment 
but seemingly had not advanced in his level of 
responsibility.  He showed social isolation and his wife 
reported that he did not allow her to have any outside 
interests and friends.  The examiner also noted that the 
veteran isolated and suppressed his memories and emotions 
associated with his combat experiences but he did experience 
significant distress when corresponding with service 
comrades.  He experienced significant irritability which in 
turn had resulted in very significant marital discord.  He 
was competent to manage his own financial affairs.  

At the February 2006 Travel Board hearing the veteran 
testified that he had been reduce in his job responsibilities 
from being a manager to being a baker.  He had worked on a 
part-time basis, off and on, for 10 years but now worked 
full-time.  Page 3 of that transcript.  The veteran's wife 
testified that after being with the same company for so long, 
the veteran was not more successful because of his attitude 
and because he was irritable with others.  Page 4.  The 
veteran testified that his ability to concentrate was good, 
if there were no interruptions.  His memory was satisfactory 
but he was starting to forget more and more.  He was better 
now at controlling his anger but he still stayed mad longer 
than was normal.  He felt that his condition was pretty much 
the same since 2003, when a 50 percent disability rating was 
assigned.  Page 5.  At the time of the December 2003 VA 
psychiatric examination, the VA examiner (not the veteran) 
had cried during the examination.  He only slept 2 or 3 hours 
at a time and, at times, he was anxious.  Page 6.  

The veteran further testified that he easily became anxious 
and had periods of depression.  He had old friends but no new 
friends.  He did not belong to any church or social 
organizations and did not socialize with anyone outside of 
his immediate family.  Page 7.  He was not in danger of 
losing his job.  He did not take psychotropic medication but 
did take over-the-counter medication to help him sleep.  He 
did not receive VA or private psychiatric therapy.  His wife 
testified that the veteran did not get along with his 
supervisors but the veteran's union had helped to protect his 
job.  Page 9.  

Analysis

Initially, the Board notes that the veteran addressed the 
behavior of the examiner that conducted the 2003 VA 
psychiatric examination.  However, he does not challenge the 
accuracy of the findings or the competency of that examiner.  
Moreover, he has not alleged that the behavior in any way 
compromised the validity of the examination.  Generally see 
Ashley v. Derwinski, 2 Vet. App. 307 (1992) (holding that the 
presumption of regularity attaches to actions of public 
officials); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) and Hilkert v. West, 12 Vet. App. 145, 151 (1999) 
("[T]he Board implicitly accepted [the VA examiner's] 
competency by accepting and relying upon the conclusions in 
her opinion" and the "appellant bears the burden of 
persuasion to show that such reliance was in error.") The 
appellant has not, however, pointed to any evidence in the 
record that would cast doubt on the VA physician's 
competency, nor is the Board aware of any such evidence.  

The 2003 VA mental status examination was essentially normal.  
The veteran alleges that his condition was essentially the 
same in 2003 (when a 30 percent rating was assigned) as it 
was later when a 50 percent rating was assigned.  On the 
other hand, the 2005 VA examination suggests otherwise, 
noting that his symptoms appeared to have increased.  This 
conclusion is corroborated by the worsening GAF scores.  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates that the examinee has moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  

However, at the time of the 2003 examination there was no 
finding with respect to whether the veteran had suicidal 
ideation.  At the 2005 examination he reported having not 
only suicidal ideation but having seriously contemplated 
suicide years earlier, presumably even before the 2003 VA 
examination.  The Board notes that suicidal ideation is one, 
but only one, of the symptoms considered for the assignment 
of a 70 percent disability rating.  Also, the 2003 VA 
examination suggested that the veteran's impairment was 
primarily in the social area and not occupationally, stating 
that he had not reported any difficulty in occupational 
functioning.  On the other hand, the matter of his long-term 
difficulties in his occupation was clarified at the 2006 
Travel Board hearing when it was made quite clear that he had 
had to take part-time employment because he feared he might 
otherwise lose his job.  

So, together, the foregoing equates to difficulty in 
maintaining effective work, as well as social, relationships 
and warrants the assignment of a 50 percent disability rating 
from September 25, 2003.  

There remains the question of whether at any time during the 
appeal a 70 percent disability rating has been warranted.  
This must be answered in the negative.  First, while the 2005 
examination indicated that he had outbursts of anger, at the 
hearing he indicated that he now had better control of his 
temper.  Second, GAF scores do not indicate the level of 
impairment, socially or occupationally, which would warrant 
such a rating.  Also, other than suicidal ideation, he had 
not displayed any obsessional rituals, illogical or other 
impairment of speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance or 
hygiene required for a 70 percent disability rating.  

Accordingly, the Board concludes that the service-connected 
PTSD has not at any time since the filing of the claim for 
service connection warranted a rating in excess of 50 
percent.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1).  While group or 
marital counseling, or both, have been recommended, the 
veteran has not sought or received psychiatric treatment, has 
not taken psychotropic medication, and has not been 
hospitalized on account of it.  Also, the disorder has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

An initial disability rating for PTSD of 50 percent but no 
higher is granted from September 25, 2003, and an evaluation 
greater than 50 percent disabling since March 7, 2005, is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


